DETAILED ACTION
Claims 1-3, 5, 13-16, 23-24, 29-31, 38-41, 50, 58-60, 62, 78-79, 84-85 are pending. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Groups 1-72, 	Claims 1-3, 5, 13-16, 23-24, 29-30, drawn to a gRNA molecule comprising a tracr and crRNA, wherein the crRNA comprises a targeting domain that comprises SEQ NO: 1-72, respectively (i.e., Group 1 is drawn to SEQ ID NO: 1, Group 2 is drawn to SEQ ID NO: 2, and so forth).
Groups 73-145, Claims 31, 38 drawn to a method of altering a cell comprising contacting the cell with a CAS9 and gRNA molecule comprising SEQ ID NO: 1-72, respectively (i.e., Group 73 is drawn to SEQ ID NO: 1, Group 74 is drawn to SEQ ID NO: 2, and so forth).
Groups 146-218, Claims 39, 50, 58, drawn to a cell made by a method comprising contacting the cell with a gRNA molecule comprising SEQ ID NO: 1-72, respectively (i.e., 
Groups 219-283, Claim 40, drawn to a cell comprising an indel of Table 7-2, (i.e., Group 219 comprises GCR-001 (HBG1) 4928 Del, Group 220 comprises GCR-001 (HBG1) -1 Del, and so forth).
Groups 284-356, Claim 41 drawn to a cell comprising a gRNA molecule comprising a Cas9 and SEQ ID NO: 1-72, respectively (i.e., Group 284 is drawn to SEQ ID NO: 1, Group 285 is drawn to SEQ ID NO: 2, and so forth).
Groups 357-429, Claims 59-60, drawn to a method of treatment comprising administering  to a patient a population of cells having a gRNA molecule comprising SEQ ID NO: 1-72, respectively (i.e., Group 357 is drawn to SEQ ID NO: 1, Group 358 is drawn to SEQ ID NO: 2, and so forth).
Groups 430-502, Claims 62 drawn to a method of making a cell comprising culturing a cell ex vivo in a medium comprising a stem cell expander and introducing into said cell a with a gRNA molecule comprising SEQ ID NO: 1-72, respectively (i.e., Group 430 is drawn to SEQ ID NO: 1, Group 431 is drawn to SEQ ID NO: 2, and so forth).
Groups 503-575, Claims 78, 79 drawn to a cell made by a method comprising culturing a cell ex vivo in a medium comprising a stem cell expander and introducing into said cell a with a gRNA molecule comprising SEQ ID NO: 1-72, respectively (i.e., Group 503 is drawn to SEQ ID NO: 1, Group 504 is drawn to SEQ ID NO: 2, and so forth).
Groups 576-648, Claims 84-85, drawn to a method of treatment comprising administering to a human patient a population of cells made by a method comprising culturing a cell ex vivo in a medium comprising a stem cell expander and introducing into said cell a with a gRNA molecule comprising SEQ ID NO: 1-72, respectively (i.e., Group 576 is drawn to SEQ ID NO: 1, Group 577 is drawn to SEQ ID NO: 2, and so forth).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-648 lack unity of invention because even though the inventions of these groups require the technical feature of a gRNA molecule comprising a targeting domain that comprises any of SEQ ID NO: 1-72, (as in claim 1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 2015/089486, cited as an “X” reference in the International Search Report (ISR) of the International stage of this application.  WO 2015/089486 teaches gRNAs comprising targeting domains which comprising SEQ ID NO: 5 and SEQ ID NO: 11 (i.e., WO’s SEQ ID NO: 533 is identical to instant SEQ ID NO: 5 and WO’s SEQ ID NO: 536 is identical to instant claim 11).  Since the technical feature linking the groups does not make a contribution over the prior art (e.g., WO 2015/089486), the technical feature is not a special technical feature; therefore, by rule, unity of invention does not exist and restriction is proper.



The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


J. E. Angell, Ph.D.
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635